Per Curiam:
The liens against the property of Negley were not devested by the tax sale. The purchaser at that sale acquired but an inchoate title, and it could not affect the title of Negley or devest the liens against the land owned by him until after the time limited by the act for redemption had passed. But before that time Negley redeemed; hence, neither his own status nor that of his creditors was in the slightest degree affected by the tax sale.
The decree is affirmed and the appeal dismissed, at the costs of the appellants.